Citation Nr: 1434813	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  09-27 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable evaluation for a bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to November 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA), which, in part, granted the Veteran's claim for a bilateral hearing loss disability and assigned a noncompensable evaluation.  Jurisdiction of the case has since been transferred to the RO in Muskogee, Oklahoma.  

A Travel Board hearing was held in Muskogee, Oklahoma, before the undersigned in March 2011.  A copy of the transcript of that hearing is of record.  

In addition to the issue noted on the title page, the Veteran also appealed a service connection claim for throat cancer.  During the pendency of the Veteran's appeal, the RO granted the claim for service connection for cancer of the left tonsil, tongue, and pharynx, in a July 2012 rating decision.  The July 2012 rating decision is a full grant of benefits on this issue, and accordingly, this issue is no longer on appeal.  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  


FINDINGS OF FACT

1.  For the period on appeal, the Veteran's bilateral hearing loss is best represented by VA audiological examinations in 2007 (Level IV in the right ear and Level II in the left ear), and 2011 (Level II in the right ear and Level III in the left ear).  

2.  The Veteran's difficulty hearing conversations in noisy environments does not warrant referral for extraschedular evaluation.  

CONCLUSION OF LAW

For the entire period on appeal, the criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.10, 4.85, Tables VI, VI(A), VII, Diagnostic Code (DC) 6100 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to a compensable initial evaluation for his hearing impairment.  Before addressing the claim on the merits, the Board will address the actions taken by VA to meet its duties to notify and assist the Veteran.  

Duties to Notify and Assist  

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The Veteran seeks a compensable evaluation following an initial grant of service connection for bilateral hearing loss.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Under such circumstances, further notice under section 5103(a) is not required, because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  

The notice provided before the claim for service connection was granted is deemed legally sufficient, since the claim was granted.  Therefore, additional notice as to the claim for an increased initial evaluation is not required, and VA's duty to notify in this case has been satisfied.  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  In this case, service treatment records (STRs) were associated with the claims file before the claim for service connection was granted.  The Veteran has been afforded several VA audiometric examinations, and has submitted statements on his own behalf.  He also provided testimony at a hearing in 2011.  He has not identified any additional records that should be obtained prior to a Board decision.  

Review of the audiometric evaluations of record has been accomplished by the Board.  As detailed below, these examinations were conducted by state licensed audiologists and included controlled speech discrimination tests.   The Board finds these examinations adequate to evaluate the Veteran's bilateral hearing impairment.  

As to the personal hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2012) requires a decision review officer (DRO) or Board hearing chairman who conduct a hearing to fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned elicited testimony necessary to determine the nature of the appellant's claim regarding entitlement to an increased rating for hearing loss.  In addition, the hearing chairman sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  Indeed, the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2013).  

The Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Appellate review may proceed.  

Increased Ratings - In General

Disability ratings are intended to compensate reductions in earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. Part 4.  Separate DCs identify various disabilities.  See 38 C.F.R. Part 4.  Disability evaluations are determined by application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).  

Requests for increased disability ratings require consideration of the medical evidence of record compared to the criteria in the VA Schedule for Rating Disabilities.  See 38 C.F.R., Part 4.  If the evidence for and against a claim is in equipoise, the claim will be granted.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28.  

Hearing Loss

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992).  The rating schedule establishes 11 auditory hearing acuity levels based on average puretone thresholds and speech discrimination.  38 C.F.R. § 4.85 (2013).  

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b) (2013).  

Table VI(A), "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average. Table VI(A) will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 
38 C.F.R. § 4.86 (2013).  38 C.F.R. § 4.85(c) (2013).  

The "puretone threshold average," as used in Tables VI and VI(A), is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz (Hz), divided by four. This average is used in all cases (including those in 38 C.F.R. § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VI(A). 
38 C.F.R. § 4.85(d) (2013).  Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e) (2013).  

There are two provisions under 38 C.F.R. § 4.86 for evaluating exceptional patterns of hearing impairment.  When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hz) is 55 decibels (dB) or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VI(A), whichever results in the higher numeral.  Each ear will be evaluated separately.  That exceptional pattern is not present in this case, since the Veteran's hearing loss does not meet or exceed 55 dB at each of these frequencies at any time during this appeal period.  Therefore, no further discussion of this provision is required.  

The second exceptional pattern of hearing impairment specially treated under the regulations is present when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hz.  In such a case, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  

Analysis

The Veteran worked in small diesel engines, refrigeration, air conditioning equipment, pumps, valves, and other auxiliary equipment during service.  He filed a claim for service connection for hearing impairment in March 2007.  Based on the service treatment records and the report of November 2007 VA examination, VA granted service connection and assigned a noncompensable evaluation.

On the authorized audiological evaluation in November 2007, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
35
85
105
LEFT
15
20
40
80
90

The average pure tone threshold loss was 60 decibels (dB) in the right ear and 58.75 in the left ear.  Speech audiometry revealed speech recognition ability of 76 percent in the right ear and 92 percent in the left ear.  

Subsequently dated VA records dated in 2008 and 2009 primarily reflect treatment for other conditions.  At a November 2011 hearing, the Veteran testified in support of his claim for a compensable rating for hearing impairment.  He said that his hearing loss had increased in severity since the 2007 exam.  

Following the Board's November 2011 Remand, the Veteran was afforded additional VA audiometric examination in December 2011.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
35
90
105+
LEFT
15
20
50
90
95

The average pure tone threshold loss was 62 decibels in the right ear and 64 in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 80 percent in the left ear.  

The examiner who conducted the 2011 VA examination noted that the Veteran's hearing loss would make it difficult to function optimally in any work environment where communication was required to perform the job duties while in excessive amounts of background noise, if no hearing aids were worn.  In a work environment where background noise was minimal, the Veteran's hearing loss would likely have little effect on performance of his job duties, the examiner opined.  

The Board notes that the Veteran has been granted service connection for tinnitus, which is evaluated as 10 percent disabling.   The Veteran's service-connected bilateral hearing loss has been assigned an initial 0 percent (non-compensable) rating under the provisions of DC 6100.  38 C.F.R. § 4.85 (2013).  

First, analyzing the results of the 2007 evaluation, with mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results, the Veteran's average hearing loss of 60 decibels in the right ear, and 58.75 decibels of hearing loss in the left ear, together with hearing discrimination scores of 92 percent in the right ear and 76 percent in the left ear, results in Level VI impairment in the right ear and Level II in the left ear under Table VI.  Lendenmann, supra.  A Level IV impairment in the right ear combined with Level II impairment in the left ear is not a compensable hearing loss.  

Then, analyzing the most recent results upon exam in December 2011, again with mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results, the Veteran's average hearing loss of 62 decibels in the right ear, and 64 decibels of hearing loss in the left ear, together with hearing discrimination scores of 96 percent in the right ear and 80 percent in the left ear, results in Level II in the right ear and Level III in the left ear under Table VI.  Lendenmann, supra.  Level II impairment in the right ear and Level III impairment in the left ear are not compensable.  

At no time during the pendency period were each of the four hearing thresholds 55 decibels or greater, so no provision of 38 C.F.R. § 4.86, used to evaluate exceptional patterns of hearing impairment, is applicable.  See 38 C.F.R. § 4.86(a) (applicable where all pure tone threshold levels were 55 dB or higher at 1000, 2000, 3000 and 4000 Hz), 38 C.F.R. § 4.86(b) (applicable where the pure tone threshold is 70 dB or more at 2000 Hz).  

There is no indication that the speech discrimination test is not appropriate, and no examiner has certified that speech discrimination testing is not appropriate, so use of Table VI(A), used to evaluate hearing impairment based only on pure tone thresholds averages, is not applicable.  38 C.F.R. § 4.85 (2013).  

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher rating than the initial noncompensable evaluation currently assigned, since each audiometric examination results in a noncompensable rating.  Fenderson, supra; see Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The audiometric results of each examination disclose that the Veteran's hearing loss is noncompensable under the schedular criteria.  The evidence is not in equipoise to warrant a higher evaluation.  38 U.S.C.A. § 5107(b) (2013).  

The Board must next consider whether the functional loss presented by the Veteran's hearing impairments in daily life warrants referral for extraschedular consideration.  Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance. See also VAOPGCPREC 6-96.  However, the Board must address the matter of referral of a disability to appropriate VA officials for such consideration.  The Court has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The VA examiner who conducted the 2011 audiometric examination discussed the Veteran's functional loss in detail.  The Board finds that the VA examination report complies with the Board's 2011 Remand and with the interpretation of the regulations set forth in Martinak.  

The Veteran contends that he has difficulty communicating, especially in noisy environments, and that contention is entirely credible.  The schedular criteria provide for evaluation of hearing loss based solely on numerical results of audiometric testing conducted in a quiet room.  The Board assumes, for purposes of this case, that this impairment is not encompassed in the results of the audiometric examinations conducted from 2007 and 2011.  

In Thun, supra, the Court set forth a three-step analysis the Board must follow in determining whether referral for an extraschedular disability rating is warranted.  The Court held that, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability (step one in the Thun analysis).  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun, supra.  

Assuming that difficulty communicating in noisy environments is not encompassed in the schedular criteria, the Board must proceed to step two in the Thun analysis.  Step two in the analysis requires the Board to determine whether the appellant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Id. at 116.  At the 2011 hearing, the Veteran stated that he had trouble hearing normal conversations and sometimes read lips.  The examiner who conducted 2011 VA examination opined that the Veteran's hearing impairment would make it difficult to function optimally while in excessive amounts of noise, if no hearing aids were worn.  However, in a work environment where noise was minimal, he would likely experience little effect on performance as a result of his hearing impairment, even without hearing aids.  

There is no evidence that the Veteran's hearing loss has resulted in "marked" interference with employment or any periods of post-service hospitalization.  Since the second prong is not met under the Thun analysis, the case does not meet the criteria for referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of the third prong set forth in the Thun analysis -to determine whether, to accord justice, an extraschedular rating must be assigned.  Id.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  
ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.  



____________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


